Citation Nr: 1741593	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a vision disability, to include open angle glaucoma.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the January 2013 rating decision, the RO denied service connection for a vision disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's post-service medical records indicate a diagnosis of open angle glaucoma.  The Veteran has contended in his February 2013 Notice of Disagreement (NOD) that this condition may have been caused by an incident in service in which gasoline was spilled on his eyes.  A February 1974 service treatment record documents this incident.  The Veteran also stated that a VA treatment provider had ascribed his glaucoma to this incident.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.

On remand, the Veteran is encouraged to contact the VA provider who ascribed his glaucoma to an in-service eye injury and ask that provider to put that opinion in writing.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any vision disability, including open angle glaucoma.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current vision disability had its origin in service or is related to the Veteran's active service, including as a result of gasoline spilled onto his eyes in February 1974.

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




